Citation Nr: 0816202	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic 
lumbar strain and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from June 1984 to October 1984 and on active duty 
from September 1985 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran was last examined by VA in April 2005 following 
a vehicle accident in December 2004 in which he developed 
increasing back pain.  As it is not clear from the current 
record whether the veteran had only a temporary increase in 
symptoms or whether he had a permanent increase in the 
severity of the back disability, the Board determines that 
there is a need to verify the current severity under 38 
C.F.R. § 3.327.  Accordingly, the case is REMANDED for the 
following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) to include the effect that the 
current disability has on the veteran's 
employment and daily life and general 
notice of General Rating Formula for 
Diseases and Injuries of the Spine.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).



2. Schedule the veteran for a VA 
examination to determine the degree of 
low back impairment.  The claims folder 
should be made available to the examiner 
for review.  

The examiner is asked to describe 
the range of motion of the lumbar 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion. 

The examiner is asked to describe 
any objective neurological 
abnormalities, either motor or 
sensory. 

The examiner is asked to describe 
the frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

